DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
This Office Action is responsive to the amendment filed 10/18/2021 (“Amendment”). Claims 1, 2, and 4-11 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, and 4-11, as well as the cancellation of claims 3 and 12.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the cancellation of claim 3 makes the claim objection moot, and the objection is accordingly withdrawn. New objections are added. The amendments with respect to the rejections under 35 USC 112(b) are partially persuasive in that not all issues were addressed. Therefore, the rejections are withdrawn or maintained as shown below. New rejections are added. The amendments with respect to the rejections under 35 UC 101 are persuasive, and the rejections are accordingly withdrawn. The amendments with respect to the interpretations under 35 USC 112(f) are persuasive, and the interpretations are accordingly withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “pressure force” should instead read --pressing force-- for consistency with the rest of the claim and with claim 11. 
Regarding claim 11, the recitation of “a measurement site” in line 5 should instead read --the measurement site--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, and 11, they include many different recitations including “fluid,” “pressuring fluid,” “pressurizing fluid,” “pressurized fluid,” and “pressure-transmitting fluid.” These are unclear and inconsistent. Is it the same fluid performing a different function? Is it the same fluid provided at a different time? Is it different fluids defined by their location, or different fluids from different pumps? For purposes of examination, the recitations will be interpreted as referring to one fluid, provided by a pump, but describing this fluid as performing different functions, e.g. transmitting pressure, pressurizing the pressing cuff, pressurizing the sensing cuff, etc.
Regarding claims 1, 2, and 4-11, they include many recitations of “configured to” and “configured to be” which are unclear. E.g. in claim 1, is the pressing cuff configured to be disposed to face an inner circumferential surface, or does it actually face the inner circumferential surface? In claim 5, if the curler is configured to be disposed along an outer circumferential surface, is it actually disposed on this actually sandwiched? It appears that Applicant has over-corrected by specifying everything as “configured to,” when the only recitations that would benefit from this kind of language are the ones describing interaction with the wrist. As it stands, elements may be configured to do something without actually doing that thing. This makes the structure unclear. E.g. the pressing cuff in claim 1 can be configured to be disposed to face the inner circumferential surface simply by being flat. Alternatively, the meaning may instead be that the pressing cuff is actually placed against/adjacent/facing the inner circumferential surface. For purposes of examination, it will be interpreted that the elements are actually structured as claimed, rather than only configured to be structured as claimed.
Claims 2 and 4-10 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO 99/55400 (“Itonaga,” an English-language machine translation of which is attached and cited to herein) in view of Japanese Patent Publication S64-072726 (“Terada,” an English-language machine translation of which is attached and cited to herein).
Regarding claim 1, Itonaga teaches [a] sphygmomanometer (Title, blood pressure manometer) comprising: a belt configured to be worn to wrap a wrist that is a measurement site in a circumferential direction (Itonaga: Fig. 2, shown as cuff 20, wrapped around a wrist); a bag-shaped pressing cuff configured to be disposed to face an inner circumferential surface of the belt and configured to extend along the circumferential direction of the wrist to receive a supply of a pressurizing fluid and compress the wrist by generating a pressure force (Itonaga: Abstract, Fig. 2, pushing air bag 12); a sensing cuff 
Itonaga does not appear to explicitly teach that the sensing cuff includes a second sheet configured to be disposed to face an inner circumferential surface of the pressing cuff and a first sheet configured to face the second sheet, with circumferential edge portions of the first and second sheets configured to be brought into close contact with each other. Itonaga does not appear to explicitly teach that entire areas surrounded by the circumferential edge portions of the first and second sheets are able to separate from each other (only because it is not clear that the bag is made from two sheets). Itonaga does not appear to explicitly teach the central processing unit configured to supply the fluid in the worn state such that the first and second sheets are configured to be in contact with each other in a region corresponding to an ulna, a region corresponding to a radius, and a region corresponding to a tendon 
	Terada teaches a sensing air bag made from two sheets (Overview: Constitution: air bag 11 is made of a pair of sheets 12 and 13). As shown in Fig. 8, a first sheet faces the outside and a second sheet faces the first sheet. As shown in Fig. 8, entire areas surrounded by the circumferential edge portions of the first and second sheets are able to separate from each other to form chambers 11a and 11b. Fluid is supplied in the worn state such that the sheets contact each other in regions corresponding to the ulna, radius, and tendons (Fig. 8, the left-hand and right-hand portions next to the bones 44 and 43 show the sheets contacting each other, and the middle portion next to the tendons 48 shows the sheets welded together - Overview: Constitution: “the partition walls 15 running in the short lateral direction of the air bag 11 are similarly formed by heat welding or an adhesive”), and separate from each other in regions corresponding to the arteries (Fig. 8, volumes 11a and 11b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the air bag 11 of Itonaga as in Terada, for the purpose of preventing the occurrence of wrinkles (Terada: Overview: Constitution). 
Regarding claim 2, Itonaga-Terada teaches all the features with respect to claim 1, as outlined above. Itonaga-Terada further teaches wherein the sensing cuff is configured to be provided with sags configured to extend along a longitudinal direction of the sensing cuff in a natural state at positions leading to edge portions on both sides of the first and second sheets in a width direction of the sensing cuff (Terada: most clearly shown in Fig. 11(a), where sheet 13 of the air bag sags at rest. This is part of the configuration that prevents occurrence of wrinkles).
Regarding claim 11, Itonaga teaches [a] blood-pressure measurement method of measuring a blood pressure of a measurement site (Title, Abstract), by a sphygmomanometer  (Title, blood pressure manometer) including a belt configured to be worn to wrap a wrist that is a measurement site in a circumferential direction (Itonaga: Fig. 2, shown as cuff 20, wrapped around a wrist); a bag-shaped pressing cuff configured to be disposed to face an inner circumferential surface of the belt and configured to extend along the circumferential direction of the wrist to receive a supply of a pressurizing fluid and compress the wrist by generating a pressing force (Itonaga: Abstract, Fig. 2, pushing air bag 12);a 
Itonaga does not appear to explicitly teach that the sensing cuff includes a second sheet configured to be disposed to face an inner circumferential surface of the pressing cuff and a first sheet configured to face the second sheet, with circumferential edge portions of the first and second sheets brought into close contact with each other. Itonaga does not appear to explicitly teach that entire areas surrounded by the circumferential edge portions of the first and second sheets are able to separate from each other (only because it is not clear that the bag is made from two sheets). Itonaga does not appear to explicitly teach in the worn state, supplying and storing the fluid into the sensing cuff such that the first and second sheets are configured to be in contact with each other in a region corresponding to an ulna, a region corresponding to a radius, and a region corresponding to a tendon while the first and second sheets are configured to be separated from each other in regions corresponding to two arteries that are radial and ulnar arteries.
	Terada teaches a sensing air bag made from two sheets (Overview: Constitution: air bag 11 is made of a pair of sheets 12 and 13). As shown in Fig. 8, a first sheet faces the outside and a second sheet faces the first sheet. As shown in Fig. 8, entire areas surrounded by the circumferential edge 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the air bag 11 of Itonaga as in Terada, for the purpose of preventing the occurrence of wrinkles (Terada: Overview: Constitution).

Claims 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga-Terada in view of US Patent Application Publication 2011/0112412 (“Sano”).
Regarding claim 4, Itonaga-Terada teaches all the features with respect to claim 1, as outlined above. Itonaga-Terada further teaches a main body equipped with a pump (Itonaga: page 3, the paragraph describing Fig. 6), but does not appear to explicitly teach wherein the belt is configured to extend from the main body.
Sano teaches a main body equipped with a pump (Fig. 7, the main body defined by what is covered by the resin film 26, which includes pump 41), with a belt extending from the main body (Fig. 7, outer cover 12B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cuff components of the combination into a main body and belt arrangement, as in Sano, for the purpose of increasing portability of the device elements (Sano: ¶ 0029 - i.e., all necessary elements being present in a cuff form-factor with no tubes or wires extending therefrom, see e.g. Figs. 5 and 8).
Regarding claim 5, Itonaga-Terada-Sano teaches all the features with respect to claim 4, as outlined above. Itonaga-Terada-Sano further teaches wherein the pressing cuff, the back plate, and the sensing cuff is configured to constitute a cuff structure having a strap shape (Itonaga: Fig. 2, showing 
Regarding claim 7, Itonaga-Terada-Sano teaches all the features with respect to claim 5, as outlined above. Itonaga-Terada-Sano further teaches wherein the other end of the cuff structure on the side opposite to the one end is configured to be a free end (Sano: as shown in Fig. 7).
Regarding claim 9, Itonaga-Terada-Sano teaches all the features with respect to claim 4, as outlined above. Itonaga-Terada-Sano further teaches wherein the main body is configured to be equipped with a first flow path configured to connect the pump and the pressing cuff to allow the pressuring fluid to flow therebetween (Itonaga: Fig. 7B, the path between 61a and 61c), and a second flow path configured to connect the pump or the first flow path and the sensing cuff to allow the pressurized fluid to flow therebetween and having an on-off valve interposed therein (Itonaga: Fig. 7A, the path between 61a and 61c, with valve 61 interposed therein), wherein in the worn state, the central processing unit is configured to bring the on-off valve into an opened state and supply and store the pressure-transmitting fluid from the pump or the first flow path through the second flow path into the sensing cuff (Itonaga: description related to Fig. 7B), and wherein after the pressure-transmitting fluid is stored in the sensing cuff, the central processing unit is configured to bring the on-off valve into a closed state and supply the pressurizing fluid from the pump through the first flow path to the pressing cuff to be configured to compress the wrist (Itonaga: Abstract - air is supplied to air bag 11 first, via the arrangement of Fig. 7A, and then air is supplied to air bag 12).
Regarding claim 10, Itonaga-Terada-Sano teaches all the features with respect to claim 5, as outlined above. Itonaga-Terada-Sano further teaches wherein the main body is configured to be equipped with the central processing unit (Sano: each of these components/functions are embodied by the CPU 30 shown in Fig. 2 and described in ¶ 0062).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga-Terada-Sano in view of US Patent Application Publication 2009/0234381 (“Karo”).
Regarding claim 6, Itonaga-Terada-Sano teaches all the features with respect to claim 5, as outlined above. Itonaga-Terada-Sano does not appear to explicitly teach wherein a root portion on the main body side of the curler forming the one end of the cuff structure is configured to be sandwiched between a member configured to be disposed in the main body and a back lid of the main body, so that the one end of the cuff structure is configured to be attached to the main body.
	Karo teaches the root portion on the main body side of a curler (Fig. 5, curled elastic member 160 has engagement hook portions 161a and 161b as root portions at its attachment/main body side) as sandwiched between a member disposed in the main body and a back lid of the main body (as shown in Figs. 2 and 7, the hook portions 161a and 161b are sandwiched between an internal component and the lid of the main body (the main body having a lid as shown in Fig. 7 because it is not molded from one piece), thereby attaching the cuff structure to the main body).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sandwich a root portion of the curler of the combination between an internal member and a lid of the main body of Sano, by incorporating a more rigid housing having a lid, as well as the curler having hook portions, for the purpose of making the arrangement of Sano more durable (Karo: using mechanical attachment via the hooks instead of double-sided tape as described in ¶ 0053 of Sano), in addition to already being portable and self-contained.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itonaga-Terada in view of Japanese Patent Publication 2005-334124 (“Ide’124,” an English-language machine translation of which is attached and cited to herein).
Regarding claim 8, Itonaga-Terada teaches all the features with respect to claim 1, as outlined above. Itonaga-Terada does not appear to explicitly teach wherein the back plate is configured to extend in a strap shape beyond the length of the sensing cuff in the circumferential direction of the wrist, and wherein the back plate is configured to include a plurality of grooves having V-shaped or U-shaped cross sections that are configured to extend in the width direction of the back plate, and configured to be 
	Ide’124 teaches a back plate that extends beyond the length of a sensing cuff (Fig. 5a shows plate 11 as extending beyond bag 15), wherein the back plate has V-shaped grooves extending in the width direction and parallelly separated from each other in the longitudinal direction (as shown in Figs. 5b and 5c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the intervening member 14 of Itonaga like the plate 11 of Ide’124, making it longer and with groove that allow the plate to curve, for the purpose of helping the bag make contact with uneven portions of the wrist, as well as to increase compression efficiency of the artery (Ide’124: page 2, paragraph starting with “According to the invention of claim 1…,” page 5, paragraph starting with “According to this embodiment…”).

Response to Arguments
Applicant’s arguments filed 10/18/2021 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. The cuff of Terada, when wound around the wrist, can be wound properly, thus arranging the partition wall 15 over the tendons and meeting the claim language. Applicant does not claim that the sensing cuff is e.g. not mechanically divided. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791